Citation Nr: 1750680	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from August 1963 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO denied service e connection for a back disorder.

This matter was previously before the Board in July 2011, when it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Board remanded this matter for outstanding private and VA medical records.  Appropriate efforts to secure records were made; some additional records were secured, and some were certified to be unavailable.  

The RO then scheduled the Veteran for an updated VA examination, and sought a medical opinion on the possibility of a relationship between the Veteran's diagnosed low back disability and his parachute training in service.  The examiner did not specifically focus on parachuting, instead generally finding a lack of credible evidence of in-service injury.  The Veteran, through his representative, has since that time submitted articles regarding the impact of parachute jumps on the development of low back problems. These have not been considered by a medical professional in connection with the Veteran's claims.

As the Veteran's main theory of entitlement, that he sustained repeated trauma as a paratrooper which has impacted his low back, has not been clearly addressed, remand is required to obtain a more focused nexus opinion.  The Board notes that the Veteran's alternative theory, of secondary service connection due to a left knee disability, has been adequately addressed at this time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination. The claims folder must be reviewed in conjunction with the examination. 

The examiner must opine as to whether it is at least as likely as not any currently diagnosed low back disability is related to in-service parachute training and jumps.   The examiner must discuss all diagnosed back conditions over the course of the claim, to include degenerative joint and disc diseases.

The examiner must also specifically discuss the journal articles submitted by the Veteran in support of his claim.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




